Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 17/225,917 AUTOMATIC FEEDING APPARATUS filed on 4/8/2021.  Claims 1 and 3-5 are pending.  This Final Office Action is in response to applicant’s reply dated 4/13/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Election/Restrictions
Newly submitted claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It contains a latching mechanism and a plug with a valve for air intake.  The original presentation is a twist air intake bottom cover with a rubber seal.  The latching valve has a different search and different queries.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	 
Claim Rejections - 35 USC § 103
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5040759 to Via Cava and in view of United States Patent Publication No. 2015/0231035 to Berkovitch.
	With regards to claim 1, the patent to Via Cava discloses a device having a bottle (24) for holding liquid; a tube (70) connected to the bottle; and a teat (96) connected to the tube, wherein the bottle has a valve mechanism (50) adapted to release the liquid within the bottle through the tube to the teat.
	Via Cava does not specifically teach that the valve mechanism includes an air-intake with a twistable base attached to the bottle and a rubber seal.  
	Berkovitch teaches a bottle device having an air intake mechanism (26), with a twistable base (34) attached to the bottle and a silicone seal. (See 0036).  This air intake  which is used to regulate the air pressure of having the liquid dispensed.  It would have been obvious to one of ordinary skill in the art to have used an air intake to regulate pressure. This is Official Notice that silicone and rubber are obvious variants used for the same function.  
	With regards to claim 4, Via Cava teaches wherein the automatic feeding apparatus further comprises a stand (See Figure 1) for holding the bottle in an elevated position above a user feeding from the bottle.	
	With regards to claim 5, Via Cava teaches that the stand comprises a clamp (34) for holding the bottle.

Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/13/22